Citation Nr: 1601288	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  09-02 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than July 1, 2007 for the grant of apportionment benefits to the Veteran's daughter.   

2.  Entitlement to apportionment benefits to the Veteran's daughter beyond January 8, 2009.  

(The issues of the propriety of overpayments and the validity of underlying debts created as well as the issue of entitlement to apportionment benefits for the Veteran's mother are addressed in separate decisions.)  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from February 1976 to February 1977.  The appellant is the Veteran's daughter.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted apportionment benefits to the Veteran's daughter.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Before turning to the reasons for this remand, a review of the history of the Veteran's underlying case history is instructive.  

As a result of a January 2003 Board decision, the Veteran has been in receipt of a total disability rating based on individual unemployability (TDIU) since 1991.  The Veteran's benefits were thereafter twice reduced: first, in July 2005 on the basis of his fugitive felon status; and again in July 2007 on the basis of his incarceration.

Beginning almost immediately after his July 2005 reduction, the Veteran had sought an apportionment of his benefits on behalf of his then minor daughter pursuant to 38 C.F.R. § 3.665(e) (2015).  Eventually, the RO granted such benefits in a September 2009 decision.  That decision granted an apportionment of the Veteran's benefits on behalf of his daughter effective July 1, 2007 and ending January 8, 2009.  

In October 2009, within 60 days of the RO's decision, the Veteran wrote the RO, disagreeing with both the start date and ending date of the apportionment benefits for his daughter.  

Almost 2 years later, in July 2011, the RO informed the Veteran that there was an "error" in accepting an earlier, August 2009 letter (written before the grant of apportionment benefits) as a notice of disagreement (NOD).  This letter noted that, because the Veteran was not the proper appellant, his "notice of disagreement [was] closed."  To date, the RO has not addressed the Veteran's October 2009 NOD written in response to the September 2009 grant of apportionment benefits.  

The Board is cognizant of the fact that, ordinarily, incarcerated veterans do not have standing to prosecute claims for an apportionment on behalf of their family members.  See Ferenc v. Nicholson, 20 Vet. App. 58, 63-64 (2006); Belton v. Principi, 17 Vet. App. 209, 211 (2003).  That said, considering that the Veteran sought benefits for his daughter at the time that she was a minor, it is not clear to the Board whether this lack of standing would apply to such a situation.  

Further, even if the RO were to determine that the Veteran lacked standing and was not a proper appellant, the issue of the validity of a NOD is an appealable issue.  38 C.F.R. § 19.28 (2015).  In September 2011, the Veteran sent a letter to the RO regarding its July 2011 notification.  The Veteran's letter was explicitly titled "Letter of Disagreement," and it laid out the reasons that the Veteran thought both his October 2009 NOD should be considered valid and why the underlying apportionment claim should be granted.  

When there has been an adjudication by the RO and a timely NOD has been filed, a statement of the case (SOC) addressing the issue must be furnished to the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Given the above summarized background, one of two things must happen.  First, the RO could recognize that the Veteran has standing to prosecute an appeal on behalf of his daughter seeking apportionment benefits, and a SOC addressing this issue must be prepared.  Or, in the alternative, the RO must provide a SOC to the Veteran regarding why his NOD is not considered valid.  38 C.F.R. § 19.28 (providing that, in a case where a NOD is not considered adequate, the claimant must be furnished a SOC).  

Regardless, a SOC is required, and a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

Provide a SOC to both the Veteran and his daughter regarding the issues outlined above.  Or, in the alternative, provide a SOC to the Veteran explaining why his October 2009 NOD is not adequate to appeal the September 2009 decision at issue.  

Return this case to the Board only if the proper claimant for the respective appeals (i.e., either the Veteran's daughter or the Veteran himself) perfects a timely appeal of the issues.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

